Citation Nr: 0127652	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  95-12 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than in January 
1991 for service connection for duodenal ulcer disease and a 
left calcaneal spur with associated Achilles tenosynovitis.  

2.  Whether there was clear and unmistakable error in the 
March 1978 rating action, that denied service connection for 
duodenal ulcer disease and a left foot disorder.  

3.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for left calcaneal 
spur with associated Achilles tenosynovitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
December 1972.  

This appeal arises out of an October 1994 rating action in 
which the VA regional office (RO) implemented an October 1994 
decision by the Board of Veterans' Appeals (Board) that 
granted service connection for duodenal ulcer disease and a 
left calcaneal spur with associated Achilles tenosynovitis.  
Particularly, in that rating action, the RO assigned January 
1991 as the effective date for the award of service 
connection.  The veteran disagreed with the effective date he 
had been assigned, and perfected an appeal in regard to that 
decision in May 1995.  The issues regarding the evaluation of 
the veteran's ulcer and left foot disabilities arose from a 
February 1997 rating action, and were perfected on appeal in 
May 1997.  

In January 1999, the veteran's claims were transferred to the 
Board in Washington, DC, and in February 1999, the Board 
remanded these matters for additional development.  The Board 
also brought to the attention of the RO the veteran's claim 
that there was clear and unmistakable error (CUE) in the 
March 1978 rating action that had previously denied the 
veteran's service connection claims.  This CUE claim was 
denied by the RO in October 2000, and all issues have been 
subsequently returned to the Board.  






FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
as it pertains to the earlier effective date claim, an 
increased rating for a left foot disability, and the CUE 
claim has been obtained.

2. The veteran filed his original claim for service 
connection for a left foot disability on July 8, 1977, and 
his original claim for service connection for ulcers on 
September 2, 1977.  

3.  Service connection for left foot and ulcer disabilities 
were denied by the RO in March 1978.  

4.  At the time of the RO's March 1978 decision, the 
veteran's service medical records had not been obtained and 
associated with the claims file.  

5.  In January 1991, the RO received a request from the 
veteran to reopen his service connection claims. 

6.  In connection with the veteran's January 1991 claim to 
reopen, his service medical records were obtained and 
associated with the claims file.  

7.  The veteran's service medical records confirm the medical 
history he consistently reported regarding the presence of 
foot and gastrointestinal symptoms.  

8.  In an October 1994 decision, the Board granted service 
connection for the veteran's left foot disability, left 
calcaneal spur with associated Achilles tenosynovitis, and 
for duodenal ulcer disease.  

9.  The veteran's left calcaneal spur with associated 
Achilles tenosynovitis is not shown to be productive of 
limitation of motion, or more than moderate impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 8, 1977, for 
the award of service connection for left calcaneal spur with 
associated Achilles tenosynovitis have been met.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156(c), 3.400(q)(2); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for an effective date of September 2, 1977 
for the award of service connection for duodenal ulcer 
disease have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5110, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(c), 3.400(q)(2); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The claim that there was clear and unmistakable error in 
the March 1978 rating action, which denied service connection 
for duodenal ulcer disease and a left foot disorder, is 
dismissed as moot.  38 U.S.C.A. § 7104(a) (West Supp. 1999).  

4.  The criteria for an increased rating for left calcaneal 
spur with associated Achilles tenosynovitis have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), Diagnostic Codes 5003, 5015, 5024, 5271, 5284.  
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claims, the Board notes that 
during the pendency of this appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that with respect to the earlier effective 
date claim and the claim for an increased rating for the left 
foot disability, the veteran will not be prejudiced by its 
consideration of his appeal under these rules insofar as VA 
has already met all notice and duty to assist obligations to 
the veteran that they set forth.  In essence, the veteran in 
this case has been notified through the statement of the case 
and supplemental statements of the case, of the criteria by 
which the benefits he seeks may be established, as well as 
that evidence which would substantiate his claims and that 
evidence which has been considered in connection with his 
appeal.  Moreover, the veteran was examined for VA purposes 
in connection with his left foot claim, and since he is not 
receiving any medical treatment with respect to that 
disability, it appears that all pertinent records of 
treatment have been obtained.  Under these circumstances, it 
may be concluded that VA's obligation to obtain any other 
records or undertake additional development has been 
satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal concerning the effective date claim and 
the rating for his left foot disability, without first 
affording the RO an opportunity to consider the claims anew 
in light of the VCAA and its implementing regulations, or 
without first affording the veteran opportunity to respond to 
the new regulatory language.  A remand for the RO to consider 
this law or to have the veteran respond to the new legal 
criteria would serve no useful purpose, but would only delay 
resolution of these claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


a.  Earlier Effective Date and CUE Claim

A review of the evidence in this case reflects that the 
veteran first filed a claim for service connection benefits 
in 1977.  On July 8 of that year, the veteran submitted a 
formal application for benefits related to a left foot 
disability, and on September 2, 1977, he submitted an 
informal application for service connection for ulcer 
disease.  In connection with these claims, the veteran 
advised that in the summer of 1972, he experienced the sudden 
onset of left foot heel pain and that standing or running 
would cause the foot to swell.  He also indicated that he 
began treatment for his ulcer the month after his discharge 
from service.  

Post service VA treatment records associated with the file 
shortly after receipt of the veteran's claims revealed that 
the veteran was hospitalized in January 1973 for complaints 
of stomach aches of a few months duration.  Although the 
cause of the veteran's complaints was not determined as a 
result of this hospitalization, it was characterized as 
"clinically gastroenteritis."  Other VA in-patient 
treatment records revealed that in August and September 1977, 
the veteran was treated for duodenitis and possible duodenal 
ulcer.  

The record also reflects that the RO attempted to obtain the 
veteran's service medical records from the National Personnel 
Records Center in connection with the veteran's claims, but 
in March 1978, that organization advised that the veterans 
records were "at ADRB.  Please resubmit in 90 days."  The 
RO evidently did not wait to resubmit its request for the 
veteran's service medical records, but instead entered a 
rating action later that month, denying the veteran's claims.  
In this rating action, a copy of which was not apparently 
provided the veteran, it was acknowledged that the veteran's 
service medical records were not considered in the decision, 
but that in the event they were received, further 
consideration would be given to his claims.  

The veteran was advised that his claims for service 
connection were denied in a letter addressed to him in March 
1978, and it was not until January 1991 that he again raised 
these claims.  Accompanying this request to reopen these 
matters were copies of portions of the veteran's service 
medical records, and in March 1991, the RO obtained the 
veteran's original service medical records from the National 
Personnel Records Center.  These records document that the 
veteran was seen on at least nine separate occasions, 
beginning in March 1972, for complaints of bilateral foot 
pain, including at the Achilles tendon insertion, and on one 
occasion for what was considered to be questionable 
gastroenteritis.  Other post service medical records obtained 
at this time showed that the veteran was treated for a 
spastic duodenal bulb and marked small bowel hypermotility in 
1977, and that he complained of a sore left heel in 1979.  
Records dated in 1988 show that the veteran was treated for 
peptic ulcer disease, and in 1990 medical records, it was 
shown that he complained of exquisite tenderness near the 
insertion of the Achilles tendon, and diagnosed with Achilles 
tendonitis.  An examination for VA purposes was also 
conducted in connection with this claim in August 1991, which 
revealed that the veteran had Achilles tendinitis with a 
small possible heel spur, interfering with prolonged standing 
or walking, and a history of peptic ulcers.  

On the foregoing record, the RO denied the veteran's service 
connection claims in an October 1991 rating action.  The 
veteran appealed this decision to the Board, and in September 
1992, the Board remanded the matter for additional 
development.  (The Board sought to obtain VA treatment 
records that the veteran indicated existed from shortly after 
his discharge from service, as well as additional records 
from the veteran's January 1973 VA hospitalization.  The 
Board also asked that the veteran undergo an examination for 
VA purposes.)  

None of the earlier medical records the Board sought in 
connection with its 1992 Remand was obtained, but private 
medical records dated in 1993 revealed multiple antral 
erosions, duodenitis and esophagitis.  In addition, the 
examination conducted for VA purposes in March 1993 revealed 
that the veteran was diagnosed to have a duodenal ulcer with 
bleeding, as well as bilateral calcaneal spurs with 
tenosynovitis of the left Achilles.  

The RO continued to deny the veteran's claim, and returned 
the matter to the Board in Washington, DC.  In an October 
1994 decision, the Board, after reviewing this evidence, 
concluded that, with resolution of reasonable doubt in the 
veteran's favor, the medical history of recurrent 
gastrointestinal complaints consistent with duodenal ulcer 
disease during service and subsequent to service, 
satisfactorily demonstrated that the veteran's current ulcer 
disease was related to service.  Accordingly, service 
connection for duodenal ulcer disease was granted.  

With respect to the veteran's left foot claim, an opinion was 
obtained from one of the medical advisors at the Board.  This 
physician reviewed the evidence of record, and, after noting 
a consistent history of the onset of the veteran's 
complaints, as well the contemporaneous description of the 
physical findings, concluded that it was at least as likely 
as not that the symptoms treated in service were the early 
manifestations of a chronic Achilles tendon disorder and foot 
strain that led to plantar spurs.  After considering this 
opinion, as well as the other evidence of record, the Board 
granted service connection for a left calcaneal spur with 
associated Achilles tenosynovitis.  

In an October 1994 rating action, the RO implemented the 
Board's decision and granted service connection for the 
claimed disabilities, effective from January 1991.  It is 
from this action that the veteran's present appeal arises.  
He maintains that the effective date for his award of 
benefits should be from the date of his original claim in 
1977.  

Generally, applicable statutory and regulatory provisions 
stipulate that the effective date of an award of benefits 
based upon a claim reopened after final disallowance will be 
the date of receipt of the reopened claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. §§ 
5110(a) (West 1991); 38 C.F.R. § 3.400 (1999); see Lapier v. 
Brown, 5 Vet.App. 215, 216-217 (1993) ("an award granted on 
a reopened claim may not be made effective prior to the date 
of receipt of the reopened claim.")  This legal criterion 
was the basis for the RO's decision to assign January 1991 as 
the effective date for service connection for the 
disabilities at issue.  The veteran's original claim had been 
denied in March 1978, and since he did not appeal that 
decision it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  The date of the receipt of his claim to reopen 
then became the basis for assigning the effective date for 
his award of service connection that was ultimately granted 
by the Board in 1994.  

Although the RO's decision with respect to assigning the 
effective date was consistent with the general provisions in 
that regard, the Board must note that there is an exception 
to these provisions.  Where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after a decision has become 
final, regulations provide that the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. § 3.156(c).  (Supplemental reports 
from the service department comprehend official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156 (c).)  

Further, these regulations contemplate a retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department, as it is necessary for 
the evidence to support the assignment of a specific rating 
over a part or the entire retroactive time period involved.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).  

Thus, it is clear that this regulation concerning new and 
material evidence (§ 3.156) provides for a retroactive award 
of benefits for a period relating back to the filing date of 
the original claim, in circumstances where the new and 
material evidence includes service department records.  
Moreover, this is consistent with the provisions of 38 C.F.R. 
§ 3.400(q)(2), which specifically address the effective date 
of an award based on new and material evidence that is 
comprised of service department records.  Under this 
regulation, the effective date of an award is "[t]o agree 
with evaluation (since it is considered these records were 
lost or mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within 1 year after separation from 
service."  

In this case, the veteran filed his original claim more than 
1 year after his separation from service, and therefore, none 
of the rules regarding a claim filed within that year is 
applicable.  When the veteran did file his claim in 1977, 
however, none of his service department medical records were 
associated with the record, and none were available at the 
time of the initial 1978 decision that denied his claims.  
These service records obviously formed the basis for 
reopening the veteran's claim in 1991, and they revealed 
complaints relating to both of the disabilities for which 
service connection was ultimately established.  Although it 
does not appear that the Board relied solely upon the newly 
received service medical records in granting service 
connection (since other evidence was also associated with the 
file, including a medical opinion by a medical advisor at the 
Board), these newly provided service records were clearly 
significantly probative in both the RO's decision to reopen 
the veteran's claims and in the Board's decision to grant the 
benefit that was sought.  

Under the circumstances described above, the Board concludes 
that the 1991 receipt of the veteran's service medical 
records, (that apparently would have been available in 1978 
had the RO been willing to wait 90 more days at that time), 
which confirms the medical history the veteran has 
consistently reported, including the onset of pertinent foot 
and gastrointestinal complaints in service, entitles the 
veteran under 38 C.F.R. § 3.156(c) and § 3.400(q)(2), to an 
award of service connection that coincides with the date of 
receipt of the original claims that were denied by the RO in 
March 1978.  Accordingly, service connection for left 
calcaneal spur with associated Achilles tenosynovitis is 
granted effective from July 8, 1977, and service connection 
for duodenal ulcer disease is granted, effective from 
September 2, 1977.  

In reaching this decision, the Board also notes that its 
conclusion is consistent with the holding in various court 
cases that determined where a grave procedural error occurs 
in the adjudication of a claim, as for example the failure to 
obtain service medical records, the finality of an RO 
decision in regard to the claim in which that error is made, 
is vitiated such that the decision is not considered final 
for purposes of a direct appeal.  See Hayre v. West 188 F.3d. 
1327 (Fed. Cir. 1999) and Tetro v. Gober 14 Vet.App. 100 
(2000).  An ultimate award of the benefits sought would then 
trigger the operation of the general provisions for assigning 
effective dates, which in a claim for service connection is 
the date of claim under 38 U.S.C.A. §§ 5110; 38 C.F.R. § 
3.400(b)(2)(i), as the Board has accomplished here.  

The Board also notes that while the effective date for the 
veteran's service connection claim has been granted from 
1977, this decision express no opinion as to the appropriate 
disability evaluation to be assigned from that date.  
Moreover, since by this decision, the Board has granted 
service connection for the claimed disabilities effective 
from the original date of claim, any benefit that might have 
derived from a favorable decision regarding the claim of 
error in the March 1978 rating action is rendered moot.  
Therefore, the veteran's CUE claim is dismissed.  


b.  Increased Rating

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the record shows that the veteran submitted his 
application for increased ratings for his left foot and ulcer 
disabilities in February 1996.  In connection with that 
claim, the treatment records the veteran identified as 
supporting his claim have been associated with the claims 
file.  As it happens, these records, dated between 1995 and 
2000, do not reflect any treatment provided for the veteran's 
foot.  (They do show repeated complaints of abdominal 
discomfort, but this aspect of the veteran's claim will be 
discussed in the Remand portion of this decision below.)  The 
veteran was examined, however, for VA purposes in connection 
with his foot disability in February 2000.  The report from 
this examination reveals that the veteran complained that 
while he was able to work a 40-hour week, this was based on a 
12-hour shift, and after 5 to 6 hours, his foot began to 
hurt.  This prevented him from working overtime, which the 
veteran estimates has cost him approximately $10,000 per 
year.  It was also noted that the pain fluctuated, 
particularly when the veteran was on his feet, but that the 
medication the veteran was taking had helped to relieve his 
pain considerably.  

Physical examination revealed that the veteran had a normal 
gait, but with some pain in the left heel when attempting to 
walk on his toes.  There was also a small spur on the left 
calcaneus and some mild tenderness at the insertion of the 
Achilles tendon on the left.  X-rays were interpreted as 
revealing enthesophytes at the plantar fascia, and the 
diagnosis was left Achilles tendonitis.  

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 5015 as analogous to 
benign new growths of bones.  The evaluation under this code 
is based on limitation of motion of the affected parts, as 
degenerative arthritis, which is evaluated under Diagnostic 
Code 5003.  [In this regard, the Board notes that the veteran 
has requested that his disability be rated as analogous to 
tenosynovitis under Diagnostic Code 5024.  Since Diagnostic 
codes 5015 and 5024, are both rated on limitation of motion 
as degenerative arthritis, it makes no difference whether the 
disability at issue is characterized as benign new growths of 
the bone, as the RO has it, or as tenosynovitis as the 
veteran prefers.]  

Degenerative arthritis under Diagnostic Code 5003 is rated 
based on the limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Moderate limitation of motion of the 
ankle is assigned a 10 percent rating under Diagnostic Code 
5271, and marked limitation of motion of that joint is 
assigned a 20 percent evaluation under this code.  Pursuant 
to the provisions of 5284 for "Foot injuries, other," a 
moderate impairment is assigned a 10 percent rating.  A 
moderately severe disability is assigned a 20 percent.  

As set forth above, the veteran has not received any specific 
treatment for his left foot disability during the course of 
his appeal period, (a time spanning approximately 5 years).  
Likewise, the examination conducted for VA purposes in 
connection with his claim did not actually show the presence 
of any limitation of motion of the foot or any part of the 
foot.  That notwithstanding, while the veteran was observed 
to walk with a normal gait, the examiner was able to produce 
pain on certain manipulations of the foot (i.e., when the 
veteran walked on his toes, and apparently when examining the 
insertion of the veteran's left Achilles tendon), which is 
consistent with the veteran's complaints of pain on use.  
Since, however, the veteran has neither alleged or 
demonstrated any limitation of motion of a joint in his foot, 
there is no basis for assigning a disability evaluation in 
excess of the 10 percent rating currently assigned under the 
regulatory provisions relating to the evaluation of the 
veteran's disability as degenerative arthritis.  

Further, it is the Board's view that the evidence also fails 
to show the presence of left foot disability that may be 
characterized as a moderately severe impairment, as to 
warrant a 20 percent disability evaluation under Diagnostic 
Code 5284.  As already stated, the veteran's gait was normal 
when he was last examined, there was only mild tenderness of 
the Achilles tendon, and the veteran has not sought treatment 
for this disability.  (Regarding treatment, the evidence does 
contain numerous records of the veteran's medical office 
visits wherein his various complaints are recorded, including 
orthopedic type complaints.  These records do not show that 
any medical attention was directed towards the veteran's 
foot.).  Under these circumstances, the Board concludes that 
the presence of a moderately severe left foot impairment is 
not shown, and the veteran's appeal must be denied.  

As to the consideration of other provisions which might 
provide for a favorable decision, we have considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain, 
including during flare-ups, as discussed in the decision of 
the Court of Appeals for Veterans Claims in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this regard, it must be 
acknowledged that the veteran has consistently expressed his 
complaints of left foot discomfort.  At the same time, 
however, the veteran's gait was normal when recently 
examined, he has not sought out any treatment for his left 
foot, and there has been no showing of any loss of motion of 
the foot.  In view of this, the Board finds that the current 
10 percent rating assigned for the veteran's left foot 
disability contemplates any impairment he may experience 
during a flare-up, and that consideration of the provisions 
of sections 4.40 and 4.45 does not call for the assignment of 
an increased disability rating for that disorder.  

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's left foot disorder has 
resulted in frequent periods of hospitalization.  Indeed, the 
veteran apparently does not even receive outpatient care.  
Further, while it is undisputed that the service-connected 
disability at issue would have an adverse effect upon the 
veteran's employment, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account, and in any event, the veteran acknowledged that he 
is able to work a full 40 hour schedule, with no apparent 
time lost from work due to his foot disability.  (The only 
time lost from work that the veteran apparently experiences 
is over an extended period of time, which in the Board's view 
is not the interference with employment contemplated by this 
section when considering the propriety of an extra-schedular 
evaluation).  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.


ORDER

An effective date from July 8, 1977, for the award of service 
connection for left calcaneal spur with associated Achilles 
tenosynovitis is granted.

An effective date of September 2, 1977, for the award of 
service connection for duodenal ulcer disease is granted.  

The claim there was clear and unmistakable error in the March 
1978 rating action, which denied service connection for 
duodenal ulcer disease and a left foot disorder is dismissed 
as moot.  

Entitlement to an increased rating for left calcaneal spur 
with associated Achilles tenosynovitis is denied.


REMAND

Regarding the veteran's claim concerning the evaluation of 
his duodenal ulcer disease, the medical evidence obtained 
during the course of the appeal period confirms a persistent 
problem with stomach complaints.  They also show, however, 
that in addition to duodenal or peptic ulcer disease, the 
veteran's complaints have been attributed to gastroesophageal 
reflux disease, chronic non-specific colitis, dyspepsia, mild 
reflux esophagitis, diverticulosis, ulcerated antral polyp, 
and pancreatitis.  Unfortunately, the report of the 
examination conducted for VA purposes in connection with this 
claim in February 2000 did not distinguish between the 
symptoms that are due to the veteran's service-connected 
disability and the symptoms that may be due to another of the 
disorders of the digestive system.  In view of that, it is 
the Board's conclusion that, prior to entering a final 
decision, it will be necessary to return the examination 
report to the examining physician, (or other physician if the 
original examining doctor is no longer available), to review 
the record and to set forth, to the extent possible, those 
symptoms the veteran experienced since 1996, that are due to 
his service connected duodenal ulcer disease.  

Although the further delay occasioned by this Remand is 
regrettable, this case is being returned to the RO for the 
following:  

1.  The RO should contact the veteran and ask 
him to identify those places at which he has 
received any treatment for his duodenal ulcer 
disease since 2000.  After obtaining any 
appropriate authorization, the RO should 
attempt to obtain and associate with the 
claims file, the records of the identified 
treatment.

2.  Next, the veteran's claim file should be 
forwarded to the physician who conducted the 
examination of the veteran's digestive system 
for VA purposes in February 2000.  That 
person should review the veteran's file, make 
a notation that such review took place, and 
provide a typewritten report in which is set 
forth an opinion as to those symptoms the 
veteran has exhibited since 1996, that are 
attributable to his service connected 
duodenal ulcer disease, as opposed to any 
other disorder of the digestive system that 
the veteran apparently has which evidently 
includes gastroesophageal reflux disease, 
chronic non-specific colitis, dyspepsia, mild 
reflux esophagitis, diverticulosis, ulcerated 
antral polyp, and pancreatitis.

If it is not possible to make this 
distinction, that should be so stated, and in 
the event the physician who conducted the 
February 2000 examination of the veteran is 
not available, the claims file should be 
referred to another physician knowledgeable 
in the field of digestive system disorders, 
who should be asked to provide the 
information requested.

In the event a current examination of the 
veteran is deemed warranted, that should be 
arranged, although, if the veteran fails to 
report for such an examination, the requested 
opinions based on the available records 
should, nevertheless, still be provided.  

3.  Upon completion of the above, the RO 
should review the evidence, and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action should be taken.

4.  Thereafter, the RO should enter its 
decision concerning the veteran's claim for 
an increased rating for duodenal ulcer 
disease.  If that decision remains adverse to 
the veteran, he and his representative should 
be provided a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on appeal.  
After a reasonable period of time in which to 
respond has been provided, the case should be 
returned to the Board for further review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

